Citation Nr: 1209122	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis and squamous cell carcinoma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2011.  A copy of the hearing transcript has been associated with the claims file.  A VLJ who holds a hearing is required to participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  Unfortunately, the VLJ who conducted the February 2011 hearing is no longer employed at the Board.  A December 2011 letter notified the Veteran of this fact and offered him an opportunity to testify at another hearing.  The Veteran was given a period of thirty days to respond to this letter, and informed that if he did not respond the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran has not responded to this letter, the Board will proceed with appellate review at this time.

In June 2011, the Board remanded this claim for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran has not been diagnosed with asbestosis during the pendency of this claim, and there is no competent evidence showing that squamous cell carcinoma of the lung is related to active military service, to include alleged in-service asbestos exposure. 





CONCLUSION OF LAW

A lung disorder, to include asbestosis and squamous cell carcinoma, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a February 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  In this regard, pursuant to the Board's remand directive, the Veteran's outstanding VA treatment records dating from February 2010 and later were obtained and associated with the file.  Private medical records identified by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's remand directive, a VA respiratory examination of the Veteran was performed in July 2011.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the pertinent medical evidence therein, obtained a reported medical history from the Veteran, examined him, and provided a complete rationale for the opinion which is grounded in the Veteran's medical history and the clinical findings made on examination.  Moreover, the examiner's opinion addressed the issues set forth in the Board's remand directive, including the diagnosis of asbestosis in a February 2002 private evaluation report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board also finds, for the reasons discussed above, that there has been substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Analysis

The Veteran contends that he is entitled to service connection for a lung disorder, to include asbestosis and squamous cell carcinoma of the lung, due to alleged exposure to asbestos during active service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that he was exposed to asbestos during active service and that his current lung disorder was caused by such exposure.  In this regard, the Veteran stated at the February 2011 Board hearing and in his July 2007 notice of disagreement (NOD) that he had been shipped out to Europe on the U.S.S. Buckner, and that he slept in the engine room in which there were pipes wrapped in asbestos and walls covered with asbestos.  The Veteran related similar asbestos exposure on the return trip.  He also stated at the Board hearing that as an Infantryman, he cooled weapons off with asbestos cloth. 

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary of VA promulgated any regulations.  However, VA has issued a circular on asbestos-related diseases entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See id. at 7.21(b)(1).  The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See id. at 7.21(b)(2).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's military occupational specialty (MOS) was an Infantryman, which is not an MOS associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  The Veteran's only alleged exposure was aboard ship to and from Europe, and through the use of asbestos clothes in handling weapons.  He has not submitted any evidence other than his own statements and testimony that these were significant sources of asbestos exposure or that he inhaled asbestos fibers as a result of such exposure.  The service treatment records are negative for evidence of such exposure.  The Board finds that the Veteran does not have the expertise to render a competent opinion as to whether sleeping below deck on a ship or the alleged use of asbestos clothes results in meaningful exposure to asbestos.  Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  

Significantly, the Veteran stated at the Board hearing that after service he worked in an occupation in which there was probably significant asbestos exposure, and that he had even participated in a class action lawsuit against companies that manufactured asbestos.  In this regard, a February 2002 private occupational lung disease evaluation report reflects that after service, the Veteran worked as a laborer and structural fitter in shipyards, machine shops, and oil rigs from the mid 1960's to the mid 1980's.  The Board here notes that according to the Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1), work in shipyards and insulation work involves likely asbestos exposure.  The examining physician stated that during these jobs the Veteran had intermittent exposure to pipe and boiler insulation, gasket material, and fire protective material.  The examining physician found that the Veteran had an occupational history of exposure to asbestos.  Although it was also noted that the Veteran served in the military, there was no mention of asbestos exposure during that time.  Accordingly, the Board finds that there is no competent evidence of meaningful in-service asbestos exposure as the Veteran did not have an MOS associated with such exposure and has not submitted competent evidence showing that merely sleeping aboard a ship or using asbestos cloths produces meaningful asbestos exposure.  Rather, the evidence shows that the Veteran had potentially decades of asbestos exposure after service in his civilian jobs.  As such, the preponderance of the evidence is against a finding that the Veteran had meaningful asbestos exposure during active service. 

The Board also finds that while the record shows diagnoses of asbestosis prior to the submission of his claim for service connection in January 2007, the Veteran has not been diagnosed with asbestosis during the pendency of this claim.  In this regard, the Veteran submitted private evaluations dated in September 1998 and February 2002 showing diagnoses of asbestosis.  The September 1998 private evaluation reflects that a chest x-ray showed bilateral interstitial fibrotic changes consistent with asbestosis "in a patient who had an adequate exposure history and latent period."

The February 2002 report was authored by a physician, Dr. S., who was a NIOSH certified B-Reader.  This report reflects that the Veteran was a "lifelong nonsmoker."  In fact, as will be discussed below, the Veteran has a long-standing history of smoking.  Doctor S. found on the basis of a chest x-ray and pulmonary function test that the Veteran had pleural and parenchymal changes consistent with mild pulmonary asbestosis given the Veteran's occupational and environmental exposure history.  Doctor S. also noted that pulmonary function testing showed that diffusion capacity was "very slightly reduced in an apparent nonsmoker."  In his diagnosis, he stated that reduced diffusion capacity provided "some physiological correlation for the interstitial radiographic abnormalities" denoting asbestosis.  This report suggests that the diagnosis of asbestosis was based at least in part on the fact that the Veteran's reduced diffusion capacity could not be attributed to a history of smoking, as the Veteran had apparently denied such a history.  The fact that the Veteran did have a significant history of smoking, as noted by treating providers in the VA treatment records (discussed below), casts some doubt on the accuracy of this diagnosis. 

While the September 1998 and February 2002 private reports show diagnoses of asbestosis, subsequent examinations of the Veteran's lungs during the pendency of this claim have not yielded diagnoses of asbestosis.  In this regard, an April 2005 VA chest x-ray was negative for any abnormalities of the lungs. 

A June 2010 VA respiratory examination report reflects that the diagnosis of asbestosis in the February 2002 private evaluation report was rendered in connection with a lawsuit based on occupational exposure to asbestos.  However, the Veteran also alleged asbestos exposure during active service while aboard the U.S.S. Buckner, which transported him to Germany from the United States and back.  He stated that he was aboard the ship for about eight to nine days each way.  The examiner noted that there was no evidence of asbestos exposure in the Veteran's service treatment records.  The examiner reviewed the findings in the February 2002 report.  However, she found that a June 2010 chest x-ray showed no evidence of asbestosis.  At the same time, the chest x-ray was found to be abnormal as it revealed an area of soft tissue density.  Subsequent VA treatment records show that the Veteran had squamous cell carcinoma.  A June 2010 VA pulmonary function test and CT scan were also negative for asbestosis. 

A January 2011 VA treatment record reflects that a biopsy of a mass in the Veteran's left lung was identified as squamous cell carcinoma.  There is no mention of asbestosis in this record.

A January 2011 VA pulmonary function test report reflects that the Veteran had an obstructive defect of the lungs consistent with asthma.  This record is negative for a diagnosis of asbestosis. 

In February 2011, the Veteran underwent a lobectomy of the upper lobe of the left lung.  The operation report reflects a diagnosis of lung cancer. 

In the July 2011 VA examination report, the examiner noted that numerous chest x-rays at the VA facility where this examination was performed, a CT scan of the thorax, and tissue samples of the lung from the Veteran's biopsy and lung surgery were all negative for evidence of asbestosis.  The examiner also observed that the diagnosis of asbestosis in the February 2002 private evaluation report was rendered in connection with an asbestosis lawsuit.  The examiner noted that these lawsuits were often associated with fraudulent diagnoses of asbestosis obtained by the legal teams who profited from these claims.  He also noted that numerous newspaper articles, including a New York Times article, had mentioned Dr. S. by name and questioned the accuracy of his diagnoses based on the unusual number of them per day which he rendered.  The examiner concluded that based on the recent extensive imaging and actual tissue samples of the Veteran's lungs, which were negative for asbestosis, as well as the association of Dr. S. with a history of
 invalid diagnoses of asbestosis, " it is less likely as not that this veteran had asbestosis when he was 'diagnosed' in 2002."  

In carefully reviewing the record, the Board finds that the preponderance of the evidence shows that the Veteran has not had asbestosis during the pendency of this claim.  In this regard, the Veteran's diagnoses of asbestosis in the September 1998 and February 2002 private evaluation reports were rendered years before the Veteran submitted his claim for service connection for this disorder in January2007.  Probative medical evidence post-dating the Veteran's claim has consistently been negative for asbestosis.  Specifically, the VA chest x-ray performed in April 2005, the VA pulmonary function test, CT scan of the thorax, and chest x-ray performed in June 2010, the January 2011 biopsy of the Veteran's left lung, the January 2011 pulmonary function test, and the February 2011 lobectomy all failed to yield diagnoses of asbestosis.  In the July 2011 VA examination report, the examiner confirmed that based on a review of these studies, the Veteran did not have asbestosis.  The examiner also noted that the accuracy of the February 2002 diagnosis was not reliable given the fact that it was rendered in connection with a lawsuit for asbestosis, thus providing a profit-incentive for diagnosing this disorder even in the absence of adequate clinical findings, and that the validity of Dr. S.'s diagnoses of asbestosis had been questioned in newspaper articles.  As discussed above, Dr. S.'s diagnosis of asbestosis also seems based in part on the fact that the Veteran had apparently denied a history of smoking, when in fact (as will be discussed in more detail below), he had a fifty-year history of smoking.  Accordingly, the weight of the February 2002 diagnosis of asbestosis must be discounted in light of the context in which it was made.

The Board observes that the VA examiner did not make findings as to whether the accuracy of the September 1998 diagnosis of asbestosis was similarly doubtful.  Nevertheless, whether or not the physicians who diagnosed asbestosis in 1998 and 2002 were sincere in finding that the clinical data adequately supported this diagnosis at the time, the medical evidence during the pendency of this claim, which includes two pulmonary function tests, two chest x-rays, a CT scan of the thorax, and tissues samples from the lungs, as well as the medical opinions of two VA examiners, overwhelmingly shows that extensive clinical data have not supported a diagnosis of asbestosis during the pendency of this claim.  This fact alone casts serious doubt on the validity of the earlier diagnoses, at least to the extent that they have a bearing on whether the Veteran currently has asbestosis.  The Board also notes that the Veteran himself, as a lay person, does not have the medical training or expertise to render a competent opinion as to whether he has this disease, the presence of which can only be determined by testing performed by appropriately-trained medical professionals.  See, e.g. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In other words, asbestosis is not a disease which can be detected by lay observation alone; rather, it can only be diagnosed by a person with appropriate medical expertise.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  As such, the Board finds that the Veteran's contention that he has this disability is not competent and is outweighed by the extensive competent medical evidence of record showing that he does not have asbestosis. 

In order to establish entitlement to VA compensation for a service-connected disability, the existence of the disability must be shown during the pendency of the claim.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Shedden, 381 F.3d at 1166-67 (holding in pertinent part that the presence of a current disability is an element of service connection which must be established).  The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that a disability which resolves during the pendency of a claim is still a current disability for service connection purposes.  However, in that case, the Court explicitly noted that examination reports showing the claimant's disability post-dated his claim, and that the Board had implicitly found that the claimant's disability had been present at some point during his claim.  See id.  By contrast, in the case at hand, the medical evidence post-dating the Veteran's claim has been negative for asbestosis.  Thus, notwithstanding the diagnoses rendered in 1998 and 2002, the validity of which is questionable, the presence of asbestosis during the present claim has not been established.  Accordingly, in the absence of current findings of asbestosis, service connection is not warranted.  See Shedden, 381 F.3d at 1166-67.  

Even assuming, for the sake of argument, that a diagnosis of asbestosis during the present claim could be established by competent evidence, the preponderance of the evidence would still weigh against a relationship between the Veteran's active military service and this disease.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (holding that the Board has the fundamental authority to decide a claim in the alternative).  In this regard, for the reasons discussed above, there is no probative evidence of record showing that the Veteran had significant asbestos exposure during service.  Rather, the evidence shows that the Veteran had decades of asbestos exposure after service in his civilian occupations, and even participated in a class action lawsuit based on his occupational exposure to asbestos.  The February 2002 private evaluation by Dr. S. confirms this post-service history of asbestos exposure.  Accordingly, the preponderance of the evidence shows that the Veteran's asbestos exposure occurred as a civilian, thus precluding a relationship between asbestosis and his active military service.   

The Board also finds that the preponderance of the evidence weighs against a relationship between the Veteran's period of active service and the development of squamous cell carcinoma.  In this regard, the Veteran's service treatment records and examination reports are negative for cancer, including cancer of the lungs, or any respiratory disorders.  Squamous cell carcinoma was not detected until the June 2010 VA chest x-ray, which is dated almost fifty years after the Veteran's period of active service.  Significantly, in the July 2011 VA examination report, the examiner found that the Veteran's squamous cell carcinoma was most likely due to his history of smoking based on an extensive review of the medical literature on this topic.  The examiner observed that the Veteran had a positive history of tobacco use.  Thus the examiner concluded that in light of the absence of current evidence of asbestosis, as well as his alleged "minimal exposure" to asbestos during service and positive smoking history, it was less likely as not that the Veteran's lung cancer was related to asbestos.  The Board finds that this opinion is highly probative, as it is based on an examination of the Veteran, his relevant medical history, and an extensive review of the medical literature on this topic. 

The Board notes that in an October 2011 statement, the Veteran asserted that he had only been an occasional smoker and suggested that sometimes he only smoked three cigarettes a week.  However, as a layperson, the Veteran does not have the medical expertise to render a competent opinion as to whether this amount of smoking would or would not be the likely cause of his lung cancer.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Moreover, the Board finds that this statement is not credible, as a December 2010 VA treatment record reflects that the Veteran had been a heavy smoker in the past and only recently was an occasional smoker.  A February 2011 VA treatment record reflects that the Veteran had been a smoker for fifty years.  Accordingly, as the Veteran's statement made in support of his claim is not consistent with statements he made to treating providers at VA, the Board does not find this statement to be credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Rather, the credible evidence indicates that the Veteran had a significant and prolonged smoking history.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  As the July 2011 VA examination report reflects, the Veteran's history of smoking was the likely cause of his squamous cell carcinoma of the lung.  Accordingly, the preponderance of the evidence shows that the Veteran's squamous cell carcinoma is not related to service, to include his alleged in-service asbestos exposure, but rather to his history of smoking.  The Board notes that for claims submitted after June 9, 1998, VA law prohibits service connection on the basis that a disease or injury, except for Buerger's disease, is attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  The veteran filed the instant claim in January 2007.  Thus, service connection for a respiratory disorder on this basis is barred as a matter of law.  See id. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a lung disorder, to include asbestosis and squamous cell carcinoma, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a lung disorder, to include asbestosis and squamous cell carcinoma, is denied. 



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


